UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
______________________________________

ROBERT L. M.,

                              Plaintiff,
                                                            8:18-CV-0208
v.                                                          (GTS)

NANCY BERRYHILL
Acting Commissioner of Social Security,

                        Defendant.
___________________________________

APPEARANCES:                                                OF COUNSEL:

LEGAL AID SOCIETY OF NORTHEASTERN NY                        CHRISTOPHER E. COOPER, ESQ.
 Counsel for Plaintiff
17 Hodskin Street, P.O. Box 648
Canton, New York 13617

SOCIAL SECURITY ADMINISTRATION                              ANDREEA L. LECHLEITNER, ESQ.
OFFICE OF GENERAL COUNSEL–REGION II                         Special Assistant U.S. Attorney
 Counsel for Defendant
26 Federal Plaza, Room 3904
New York, New York 10278

GLENN T. SUDDABY, Chief United States District Judge

                                    DECISION and ORDER

       Currently before the Court, in this action filed by Robert L. M. (“Plaintiff”) against the

Commissioner of Social Security (“Defendant”) pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3),

is Plaintiff’s motion for judgment on the pleadings and Defendant’s motion for judgment on the

pleadings. (Dkt. Nos. 10, 11.) For the reasons set forth below, Plaintiff’s motion for judgment

on the pleadings is denied and Defendant’s motion for judgment on the pleadings is granted.

The Commissioner’s decision denying Plaintiff’s disability benefits is affirmed, and Plaintiff’s

Complaint is dismissed.
I.     RELEVANT BACKGROUND

       A.      Factual Background

       Plaintiff was born in 1980, making him 31 years old at the alleged onset date, 33 years

old at the application filing date, and 36 years old at the date of the ALJ’s decision. Plaintiff

reported having a twelfth grade education with a history of special education. The vocational

expert found that Plaintiff had past work as a home health aide and an assembly and machine

tender for fabricated plastic products. In his application, Plaintiff alleged disability due to

bipolar disorder, depression, scoliosis with back pain, diabetes, high blood pressure, and high

cholesterol.

       B.      Procedural History

       Plaintiff applied for Disability Insurance Benefits and Supplemental Security Income on

June 19, 2014, alleging disability beginning June 1, 2012. Plaintiff’s applications were initially

denied on September 4, 2014, after which he timely requested a hearing before an

Administrative Law Judge (“ALJ”). Plaintiff appeared at video hearings before ALJ Marie

Greener on April 25, 2016, and September 1, 2016. On November 8, 2016, the ALJ issued a

written decision finding Plaintiff was not disabled under the Social Security Act. (T. 17-26.) On

December 21, 2017, the Appeals Council denied Plaintiff’s request for review, making the ALJ’s

decision the final decision of the Commissioner. (T. 6-8.)

       C.      The ALJ’s Decision

       Generally, in her decision, the ALJ made the following six findings of fact and

conclusions of law. (T. 19-25.) First, the ALJ found that Plaintiff was insured for benefits under

Title II until June 30, 2017. (T. 19.) Second, the ALJ found that Plaintiff has not engaged in


                                                 -2-
substantial gainful activity since his alleged onset date. (Id.) Third, the ALJ found that

Plaintiff’s learning disorder, affective disorder, and anxiety disorder are severe impairments,

while his diabetes mellitus, foot abrasion, tailbone contusion, hypertension, hyperlipedemia,

substance abuse, and tardative dyskinisia are not severe impairments, and his scolisis is not a

medically determinable impairment. (T. 19-20.) Fourth, the ALJ found that Plaintiff’s severe

impairments do not meet or medically equal one of the listed impairments in 20 C.F.R. § 404,

Subpart P, App. 1 (the “Listings”). (T. 20-21.) Specifically, the ALJ considered Listings 12.02

(organic mental disorders), 12.04 (affective disorders), and 12.06 (anxiety-related disorders).

(Id.) Fifth, the ALJ found that Plaintiff has the residual functional capacity (“RFC”) to perform

               a full range of work at all exertional levels. Mentally, the claimant is
               limited to work that does not require more than simple, short
               interactions with supervisors, co-workers, or the public, and although
               he may work in proximity to others, the tasks do not require working
               in conjunction with others, and predominantly involve working with
               objects rather than people. In addition, the tasks require only simple
               decision-making, and only routine daily tasks and duties in the same
               workplace, which do not significantly change in pace or location on
               a daily basis

(T. 21.) Sixth, the ALJ found that Plaintiff is able to perform his past work as an assembly

machine tender for fabricated plastic parts. (T. 25.) The ALJ therefore concluded that Plaintiff

is not disabled.

       D.      The Parties’ Briefings on the Motions

               1.      Plaintiff’s Motion for Judgment on the Pleadings

       Generally, Plaintiff makes five arguments in support of his motion for judgment on the

pleadings. (Dkt. No. 10, at 17-25 [Pl.’s Mem. of Law].) First, Plaintiff argues that the ALJ erred

in failing to re-contact the treating physicians before discounting their opinions based on her


                                                 -3-
suspicions that those opinions were completed by someone other than the physicians. (Id. at 17.)

Plaintiff argues this suspicion was the only reason the ALJ provided for rejecting the opinions

(other than that they contained a statement essentially indicating that Plaintiff was disabled) and

that the ALJ therefore had a duty to seek clarification from these sources before rejecting their

opinions. (Id. at 17-18.) Plaintiff also argues that, even if these opinions were dictated to

another party, such methods are appropriate and not grounds for rejecting a treating physician’s

opinion. (Id.)

       Second, Plaintiff argues that the ALJ erred in weighing the opinion evidence by (a)

failing to specify the amount of weight actually afforded to each opinion by vaguely affording all

the opinions “at least some weight,” (b) mischaracterizing the statements of the treating

physicians indicating that work was “contraindicated” as an opinion that Plaintiff is disabled

(and therefore an opinion reserved to the Commissioner) because the regulations define

“contraindicated” as “harmful to the patient” and thus these statements are more akin to a

functional limitation on the ability to work, (c) rejecting the entirety of the opinions from the

treating physicians based on the statements that work was contraindicated rather than providing

good reasons for rejecting the opined functional limitations, and (d) failing to acknowledge and

address inconsistencies between the various opinions when determining that they were all

generally consistent with one another. (Id. at 19-23.)

       Third, Plaintiff argues that the RFC finding is not supported by substantial evidence

because the ALJ failed to incorporate more restrictive limitations present in the opinion

evidence. (Id. at 23-25.)




                                                 -4-
          Fourth, Plaintiff argues that the credibility determination is not supported by substantial

evidence because the ALJ relied on selective portions of the record favorable to her desired

finding rather than on the record as a whole. (Id. at 24.)

          Fifth, and last, Plaintiff argues that the ALJ’s Step Four finding is not supported by

substantial evidence based on the ALJ’s errors in formulating the RFC, pointing to testimony

from the vocational expert based on hypothetical questions posed by Plaintiff’s counsel that

suggest that a finding of greater limitations would have resulted in a finding of disability. (Id. at

24-25.)

                 2.      Defendant’s Motion for Judgment on the Pleadings

          Generally, Defendant makes two arguments in support of her motion for judgment on the

pleadings. (Dkt. No. 11, at 7-24 [Def.’s Mem. of Law].) First, Defendant argues that there was

no duty to re-contact the treating physicians for clarification because the regulations only require

such action when there is a gap in the record that prevents the ALJ from rendering a decision,

and that no such gap was present. (Id. at 16-18.)

          Second, Defendant argues that the RFC finding is supported by substantial evidence

because the ALJ reasonably relied on the opinion evidence and the record as a whole. (Id. at 7-

16.) More specifically, Defendant argues that the ALJ properly weighed the opinion evidence

and that the moderate and marked limitations highlighted by Plaintiff in his argument do not

necessitate a finding of disability simply by virtue of being classified as moderate or marked.

(Id. at 8-14.) Defendant also argues that the ALJ accounted for even the more-limiting

restrictions included in the opinion evidence and that the record does not support Plaintiff’s

argument that he was essentially unable to handle any stress or to interact with others. (Id. at 14-

16.)


                                                   -5-
       Third, and last, Defendant argues that the ALJ’s credibility finding is supported by

substantial evidence because that finding is supported by proper reasons including the medical

evidence, treatment non-compliance, the efficacy of treatment, Plaintiff’s daily activities, and

inconsistencies between Plaintiff’s reports of disability and other statements. (Id. at 19-24.)

Defendant also argues that there is no reason to assume that the ALJ ignored or failed to consider

any part of the record when making the credibility determination. (Id.)

               3.      Plaintiff’s Reply Memorandum of Law

       Generally, Plaintiff makes four arguments in reply to Defendant’s motion. (Dkt. No. 15,

at 3-9 [Pl.’s Reply Mem. of Law].) First, Plaintiff repeats his arguments that the weight the ALJ

afforded to the opinions was vague, that she failed to explain why certain limitations were not

adopted, and that she failed to resolve inconsistencies in the opinion evidence. (Id. at 3-5.)

Plaintiff additionally argues that Defendant’s argument that a moderate or marked limitation is

not always consistent with a finding of disability is irrelevant because the question in this appeal

is not whether Plaintiff is disabled based on the opinion evidence, but rather whether those

opinions contain greater functional limitations than accounted for in the RFC. (Id. at 5-6.)

       Second, Plaintiff argues that, because the ALJ applied incorrect standards for weighing

the opinion evidence, the Court need not reach whether the decision was supported by

substantial evidence, and that remand is warranted for application of the proper standards. (Id. at

7.)

       Third, Plaintiff argues that Defendant’s response to Plaintiff’s credibility argument

contains post hoc rationalizations that this Court may not consider, namely whether Plaintiff

failed to comply with treatment, because the ALJ did not express this as a reason for the adverse


                                                -6-
credibility finding. (Id. at 7-8.) Plaintiff also argues that he had a good reason to excuse any

such non-compliance because he could not fully appreciate his own limitations, need for

treatment, or the purposes of his medications due to his mental impairments. (Id.)

       Fourth, and last, Plaintiff argues that the lack of adequate reasoning in the ALJ’s decision

makes it impossible for this Court to review that decision. (Id. at 9.)

II.    APPLICABLE LEGAL STANDARDS

       A.      Standard of Review

       A court reviewing a denial of disability benefits may not determine de novo whether an

individual is disabled. 42 U.S.C. § 405(g); Wagner v. Sec’y of Health & Human Servs., 906 F.2d

856, 860 (2d Cir. 1990). Rather, the Commissioner’s determination will be reversed only if the

correct legal standards were not applied, or it was not supported by substantial evidence. See

Johnson v. Bowen, 817 F.2d 983, 986 (2d Cir. 1987) (“Where there is a reasonable basis for

doubt whether the ALJ applied correct legal principles, application of the substantial evidence

standard to uphold a finding of no disability creates an unacceptable risk that a claimant will be

deprived of the right to have her disability determination made according to the correct legal

principles.”); accord Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983), Marcus v. Califano, 615

F.2d 23, 27 (2d Cir. 1979). “Substantial evidence” is evidence that amounts to “more than a

mere scintilla,” and has been defined as “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct.

1420, 1427 (1971). Where evidence is deemed susceptible to more than one rational

interpretation, the Commissioner's conclusion must be upheld. Rutherford v. Schweiker, 685

F.2d 60, 62 (2d Cir. 1982).


                                                -7-
       “To determine on appeal whether the ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining evidence from both sides,

because an analysis of the substantiality of the evidence must also include that which detracts

from its weight.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988). If supported by

substantial evidence, the Commissioner’s finding must be sustained “even where substantial

evidence may support the plaintiff's position and despite that the court’s independent analysis of

the evidence may differ from the [Commissioner's].” Rosado v. Sullivan, 805 F. Supp. 147, 153

(S.D.N.Y. 1992). In other words, this Court must afford the Commissioner’s determination

considerable deference, and may not substitute “its own judgment for that of the

[Commissioner], even if it might justifiably have reached a different result upon a de novo

review.” Valente v. Sec'y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

       B.      Standard to Determine Disability

       The Commissioner has established a five-step evaluation process to determine whether an

individual is disabled as defined by the Social Security Act. 20 C.F.R. §§ 404.1520, 416.920.

The Supreme Court has recognized the validity of this sequential evaluation process. Bowen v.

Yuckert, 482 U.S. 137, 140-42, 107 S. Ct. 2287 (1987). The five-step process is as follows:

               First, the [Commissioner] considers whether the claimant is currently
               engaged in substantial gainful activity. If he is not, the
               [Commissioner] next considers whether the claimant has a “severe
               impairment” which significantly limits his physical or mental ability
               to do basic work activities. If the claimant suffers such an
               impairment, the third inquiry is whether, based solely on medical
               evidence, the claimant has an impairment which is listed in Appendix
               1 of the regulations. If the claimant has such an impairment, the
               [Commissioner] will consider him disabled without considering
               vocational factors such as age, education, and work experience; the
               [Commissioner] presumes that a claimant who is afflicted with a
               “listed” impairment is unable to perform substantial gainful activity.


                                                -8-
               Assuming the claimant does not have a listed impairment, the fourth
               inquiry is whether, despite the claimant's severe impairment, he has
               the residual functional capacity to perform his past work. Finally, if
               the claimant is unable to perform his past work, the [Commissioner]
               then determines whether there is other work which the claimant could
               perform. Under the cases previously discussed, the claimant bears
               the burden of the proof as to the first four steps, while the
               [Commissioner] must prove the final one.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982); accord McIntyre v. Colvin, 758 F.3d 146,

150 (2d Cir. 2014). “If at any step a finding of disability or non-disability can be made, the SSA

will not review the claim further.” Barnhart v. Thompson, 540 U.S. 20, 24 (2003).

III.   ANALYSIS

       A.      Whether the ALJ’s RFC Determination is Supported By Substantial
               Evidence

       After careful consideration, the Court answers this question in the affirmative for the

reasons stated in Defendant’s memorandum of law. (Dkt. No. 11, at 7-18 [Def.’s Mem. of

Law].) To those reasons, the Court adds the following analysis.

       The Second Circuit has long recognized the ‘treating physician rule’ set out in 20 C.F.R.

§ 404.1527(c). “‘[T]he opinion of a claimant’s treating physician as to the nature and severity of

the impairment is given ‘controlling weight’ so long as it is ‘well-supported by medically

acceptable clinical and laboratory diagnostic techniques and is not inconsistent with the other

substantial evidence in the case record.’” Greek v. Colvin, 802 F.3d 370, 375 (2d Cir. 2015)

(quoting Burgess v. Astrue, 537 F.3d 117, 128 [2d Cir. 2008]). However, there are situations

where the treating physician’s opinion is not entitled to controlling weight, in which case the

ALJ must “explicitly consider, inter alia: (1) the frequency, length, nature, and extent of

treatment; (2) the amount of medical evidence supporting the opinion; (3) the consistency of the



                                                -9-
opinion with the remaining medical evidence; and (4) whether the physician is a specialist.”

Greek, 802 F.3d at 375 (quoting Selian v. Astrue, 708 F.3d 409, 418 [2d Cir. 2013]). However,

“[w]here an ALJ's reasoning and adherence to the Regulations is clear, she is not required to

explicitly go through each and every factor of the Regulation.” Blinkovitch v. Comm'r of Soc.

Sec., No. 3:15-CV-1196, 2017 WL 782979, at *4 (N.D.N.Y. Jan. 23, 2017) (Carter, M.J.) Report

and Recommendation adopted by 2017 WL 782901 (N.D.N.Y. Feb. 28, 2017) (Suddaby, C.J.)

(citing Atwater v. Astrue, 512 F. App’x 67, 70 [2d Cir. 2013]). After considering these factors,

“the ALJ must ‘comprehensively set forth [his] reasons for the weight assigned to a treating

physician’s opinion.’” Greek, 802 F.3d at 375 (quoting Burgess, 537 F.3d at 129). “The failure

to provide ‘good reasons for not crediting the opinion of a claimant’s treating physician is a

ground for remand.’” Greek, 802 F.3d at 375 (quoting Burgess, 537 F.3d at 129-30).

       The factors for considering opinions from non-treating medical sources are the same as

those for assessing treating sources, with the consideration of whether the source examined the

claimant replacing the consideration of the treatment relationship between the source and the

claimant. See 20 C.F.R. § 404.1527(c)(1)-(6).

       As discussed above, Plaintiff’s primary arguments are that the ALJ erred in weighing the

opinion evidence and formulating the RFC by (a) failing to specify the amount of weight actually

given to each opinion, (b) failing to address and resolve inconsistencies between those opinions,

and (c) failing to incorporate the full extent of the limitations expressed in the opinions,

particularly those of the treating physicians. (Dkt. No. 10, at 19-23 [Pl.’s Mem. of Law].)

       In weighing the opinion evidence, the ALJ discussed opinions on Plaintiff’s mental

functioning from consultative examiner Richard Oman, Ed.D., state agency psychological



                                                -10-
consultant H. Ferrin, Ph.D., treating physician John Carthy, M.D., treating psychiatrist Nedim

Hukovic, M.D., and treating psychiatrist Angela Leach, M.D., and indicated that she gave “all of

these assessments at least some weight and note that they are generally consistent with one

another with respect to the claimant’s abilities and limitations.” (T. 24.) The ALJ additionally

stated that she “incorporated their opinions into the claimant’s [RFC].” (Id.)

       The Court finds that, although affording “at least some weight” to all these opinions is

somewhat vague, any error in failing to be more specific would be at most harmless error

because, contrary to Plaintiff’s arguments, the ALJ has not failed to account for the limitations

expressed in these opinions, including the opinions from Dr. Leach and Dr. Hukovic. See

Fiducia v. Comm’r of Soc. Sec., 16-CV-1317, 2017 WL 4513405, at *4 (N.D.N.Y. Oct. 10,

2017) (Suddaby, C.J.) (collecting cases indicating that failure to weigh opinions that do not

conflict with the ALJ’s findings or that would not change the outcome of the ALJ’s decision is

merely harmless error).

       On July 22, 2014, Dr. Carthy opined that Plaintiff was moderately limited in interacting

appropriately with others, maintaining socially appropriate behavior, maintaining basic standards

of personal grooming, and functioning in a work setting with a consistent pace. (T. 1010-11.)

On August 22, 2014, Dr. Oman opined that Plaintiff could follow and understand simple

directions and instructions, perform simple tasks, maintain attention and concentration, and

maintain a regular schedule, but was moderately limited in learning new tasks and relating

adequately to others and markedly limited in his ability to make decisions and deal with stress;

he also opined that Plaintiff would require supervision for complex tasks. (T. 757.) On

September 3, 2014, Dr. Ferrin opined that Plaintiff was able to understand and remember


                                               -11-
instructions and sustain attention and concentration for tasks and may benefit from an

environment where he is precluded from intensive interaction with the public or tasks involving

a high degree of stress, but appeared capable of routine interactions with coworkers and

supervisors. (T. 84-87.) On May 27, 2015, Dr. Hukovic opined that Plaintiff was very limited in

maintaining socially acceptable behavior, and moderately limited in interacting appropriately

with others and functioning in a work environment with a consistent pace. (T. 1008-09.) In July

2016, Dr. Leach opined the same limitations as those expressed in Dr. Hukovic’s May 2015

opinion. (T. 1006-07.)

       As discussed above in Part I of this Decision and Order, the ALJ found that Plaintiff was

limited to (a) simple, short interactions with supervisors, co-workers and the public, (b) no work

in conjunction with others, though he may work in proximity with others, (c) performing work

predominantly working with objects rather than people, (d) simple decision-making, and (e)

routine daily tasks and duties in the same workplace that do not significantly change in pace or

location on a daily basis. (T. 21.)

       As can be seen, the ALJ incorporated significant social limitations into the RFC. These

limitations appear to account for the limitations present in the opinion evidence. For example,

the ALJ accounted for the need to avoid intensive interactions with the public by restricting

Plaintiff to only short and simple interactions and work involving objects rather than people.

The ALJ also accounted for limits in maintaining socially appropriate behavior and in interacting

appropriately with others by greatly restricting the amount of interaction with people required

when performing a job. Of note, Plaintiff does not provide any argument as to how the ALJ’s

social limitations fail to account for the limitations expressed in the opinion evidence.


                                                -12-
       The ALJ also incorporated limitations specifically addressing decision-making and stress.

In particular, the ALJ accounted for the opined marked limitation in decision-making and

dealing with stress and moderate limitations in performing work at a consistent pace by

restricting Plaintiff to only simple decision-making and routine daily tasks and duties in a

consistent workplace that do not significantly change in pace or location on a daily basis.

Plaintiff argues that the marked limitation opined by Dr. Oman inherently indicates that Plaintiff

is incapable of even simple decision-making, that the limits in decision-making and the type of

tasks Plaintiff could perform do not address his ability to deal with stress, and that the ALJ erred

in failing to specifically include any additional limitation related to the pace of work. (Dkt. No.

10, at 23-24 [Pl.’s Mem. of Law].) However, Plaintiff points to no evidence supporting his

interpretation of these opinions, and, in particular, points to no evidence substantiating the need

for such extreme limitations. The evidence in the record certainly does not support Plaintiff’s

interpretation of Dr. Oman’s marked limitation as meaning Plaintiff is incapable of any decision-

making; rather, the record is replete with examples of Plaintiff making decisions regarding his

health, daily life, and legal issues. As to the moderate limitations opined related to pace,

Plaintiff fails to cites any legal authority that such an opinion, if accepted, requires an ALJ to

specify the pace of work in order to account for that opinion. Given the evidence failing to

establish greater limitations, the Court cannot say that the ALJ’s interpretation of these

limitations is inappropriate or unsupported by substantial evidence.

       In short, contrary to Plaintiff’s arguments, the ALJ did precisely what she was expected

to do: consider all of the opinion evidence and balance the differing opined limitations in light of

the evidence as a whole when formulating the RFC. Because the Court is convinced that the


                                                 -13-
ALJ truly did adopt all of the limitations in the opinions in some form consistent with the

evidence, the ALJ’s failure to provide a more specific expression of the weight afforded to each

individual opinion is not error meriting remand.

       The Court also agrees with Defendant that the ALJ properly rejected the treating

physicians’ statements that employment was “contraindicated”1 and that the ALJ had no duty to

re-contact these physicians for clarification. As discussed above, the only portion of the

opinions from these sources that the ALJ explicitly declined to adopt was their opinion that work

was contraindicated The ALJ specifically stated that she gave little weight to these statements

because (a) they appeared to be written by someone other than the physician who signed the

form, (b) they contradict the level of impairment otherwise reported in the opinions, and (c)

whether a claimant is disabled is an issue reserved to the Commissioner. (T. 24.) Although

Plaintiff argues that there was a duty to re-contact based on the first of these reasons, any such

duty (if present at all) would nonetheless be mitigated by the fact that the ALJ provided two

other valid reasons for declining to rely on these statements. See Micheli v. Astrue, 501 F. App’x

26, 28 (2d Cir. 2012) (“A physician’s opinions are given less weight when his opinions are

internally inconsistent.”); Delossantos, 2017 WL 4011265, at *7 (“Notably, whether a claimant

is disabled is an issued reserved to the Commissioner, and an opinion indicating that a claimant

is ‘disabled’ or ‘unable to work’ is not entitled to special deference.”). Additionally, the ALJ’s

provision of these two valid reasons unrelated to her suspicions as to the authorship of these

opinions is consistent with the regulations and supported by substantial evidence.

       1
               The Court notes that it is not convinced by Plaintiff’s argument that this opinion
that employment was contraindicated is something other than an opinion that Plaintiff is
disabled. Both amount to a non-functional statement that Plaintiff is unable to work, and
therefore both address an issue reserved to the Commissioner. Delossantos v. Comm’r of Soc.
Sec., 16-CV-0713, 2017 WL 4011265, at *7 (N.D.N.Y. Sept. 11, 2017) (Suddaby, C.J.).

                                                -14-
       For all of the above reasons, the Court finds that the ALJ’s RFC finding, based on her

weighing of the opinion and other evidence, is consistent with the applicable legal standards and

supported by substantial evidence. Remand is therefore not warranted on this basis.

       B.      Whether the ALJ’s Credibility Finding Is Supported By Substantial
               Evidence

       After careful consideration, the Court answers this question in the affirmative for the

reasons stated in Defendant’s memorandum of law. (Dkt. No. 11, at 19-24 [Def.’s Mem. of

Law].) To those reasons, the Court adds the following analysis.

       In determining whether a claimant is disabled, the ALJ must also make a determination

as to the credibility of the claimant’s allegations. “‘An administrative law judge may properly

reject claims of severe, disabling pain after weighing the objective medical evidence in the

record, the claimant’s demeanor, and other indicia of credibility, but must set forth his or her

reasons with sufficient specificity to enable us to decide whether the determination is supported

by substantial evidence.’” Schlichting v. Astrue, 11 F. Supp. 3d 190, 205 (N.D.N.Y. 2012)

(Suddaby, J., Bianchini, M.J.) (quoting Lewis v. Apfel, 62 F. Supp. 2d 648, 651 [N.D.N.Y. 1999]

[Kahn, J., Smith, M.J.]). The Second Circuit recognizes that “‘[i]t is the function of the

[Commissioner], not [reviewing courts], to resolve evidentiary conflicts and to appraise the

credibility of witnesses, including the claimant,’” and that “[i]f there is substantial evidence in

the record to support the Commissioner’s findings, ‘the court must uphold the ALJ’s decision to

discount a claimant's subjective complaints of pain.’” Schlichting, 11 F. Supp. 3d at 206

(quoting Carroll v. Sec’y of Health and Human Servs., 705 F.2d 638, 642 [2d Cir. 1983]; Aponte

v. Sec’y, Dep't of Health and Human Servs., 728 F.2d 588, 591 [2d Cir. 1984]). Due to the fact

that the ALJ has the benefit of directly observing a claimant’s demeanor and “other indicia of

                                                -15-
credibility,” the ALJ’s credibility assessment is generally entitled to deference. Weather v.

Astrue, 32 F. Supp. 3d 363, 381 (N.D.N.Y. 2012) (Kahn, J., Bianchini, M.J.) (citing Tejada v.

Apfel, 167 F.3d 770, 776 [2d Cir. 1999]).

       Here, the ALJ provided a number of reasons for finding that Plaintiff’s allegations were

not wholly credible, including (a) inconsistencies between his reports of his functional abilities

and his demonstrated and reported activities of daily living, (b) the presence of statements

indicating that some of the help Plaintiff sought was for the purposes of achieving his goal of

obtaining disability benefits rather than for the purposes of treatment, and (c) inconsistencies

between his reports of serious mental health symptoms and medical evidence that showed he was

doing well on his medication regimen. (T. 24-25.) After reviewing the evidence, the Court finds

that these reasons are sufficient to establish that the ALJ’s credibility finding was supported by

substantial evidence, even when ignoring any additional reasons outlined by Defendant in her

memorandum of law. Remand is therefore not warranted on this basis.

       C.      Whether the ALJ’s Step Four Finding Is Supported By Substantial Evidence

       After careful consideration, the Court answers this question in the affirmative for the

following reasons.

       “At step four of the analysis, the ALJ must consider whether the plaintiff has the RFC to

perform his or her past relevant work.” Grogg v. Comm'r of Soc. Sec., No. 5:11-CV-1381, 2014

WL 1312325, at *12 (N.D.N.Y. Mar. 31, 2014) (Mordue, J.) (citing 20 C.F.R. §

404.1520[a][4][iv]). “In order to survive step four, ‘the claimant has the burden to show an

inability to return to her previous specific job and an inability to perform her past relevant work

generally. This inquiry requires separate evaluations of the previous job and the job as it is


                                                -16-
generally performed.’” Grogg, 2014 WL 1312325, at *12 (quoting Jasinski v. Barnhart, 341

F.3d 182, 185 [2d Cir. 2003]). However, “[i]n determining whether a claimant can perform his

or her past relevant work as generally performed, ‘[t]he inquiry ... is not whether a claimant is

able to perform the duties of her previous job, but whether the claimant is able to perform the

duties associated with her previous ‘type’ of work.’” Grogg, 2014 WL 1312325, at *12 (quoting

Halloran v. Barnhart, 362 F.3d 28, 33 [2d Cir. 2004]). Therefore, “[t]o meet her burden of proof

at step four of the disability determination process, a claimant must demonstrate, not only that

she is unable to return to her former work, but also that she is unable to return to her former type

of work.” French v. Apfel, 62 F. Supp. 2d 659, 663-64 (N.D.N.Y. July 14, 1999) (Kahn, J.,

Smith, M.J.) (citing Jock v. Harris, 651 F.2d 133, 135 [2d Cir. 1981]).

       Plaintiff’s arguments related to Step Four of the sequential evaluation are based on his

arguments that the ALJ failed to properly weigh the opinion evidence and incorporate all of

Plaintiff’s limitations into the RFC, pointing to his own hypothetical questions posed to the

vocational expert at the hearing. (Dkt. No. 10, at 24-25 [Pl.’s Mem. of Law].) However, as

discussed above in Part III.A. of this Decision and Order, the ALJ properly accounted for the

opined limitations in the RFC. The fact that Plaintiff wishes to interpret those limitations in a

different way than the ALJ is not persuasive, particularly given the substantial evidence in the

record supporting the less extreme interpretation adopted by the ALJ. Plaintiff simply has not

shown that the Step Four finding is unsupported by substantial evidence and therefore has not

met his burden at this step. Remand is not warranted on this basis.




                                                -17-
       ACCORDINGLY, it is

       ORDERED that Plaintiff’s motion for judgment on the pleadings (Dkt. No. 10) is

DENIED; and it is further

       ORDERED that Defendant’s motion for judgment on the pleadings (Dkt. No. 11) is

GRANTED; and it is further

       ORDERED that the Commissioner’s decision denying Plaintiff disability benefits is

AFFIRMED; and it is further

       ORDERED that Plaintiff’s Complaint (Dkt. No. 1) is DISMISSED.

Dated: October 26, 2018
       Syracuse, New York

                                          ____________________________________
                                          Hon. Glenn T. Suddaby
                                          United States District Judge




                                            -18-
